 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     JULIE KOFOED,
 8
                               Plaintiff,                 CASE NO. C18-5508-BAT
 9
            v.                                            ORDER FOR EAJA FEES, COSTS,
10                                                        AND EXPENSES
     NANCY A. BERRYHILL, Acting
11   Commissioner of Social Security,

12                             Defendant.

13          Based upon Plaintiff’s Motion for EAJA Fees, Costs, and Expenses, it is hereby

14   ORDERED that attorney’s fees in the total amount of $3,931.20 (which is for work performed

15   by Bruce Brewer in the amount of $2,580.48 plus work performed by Elie Halpern in the amount

16   of $1,350.72) and expenses in the amount of $1.18 (for postage) pursuant to the Equal Access to

17   Justice Act, 28 U.S.C. § 2412(d), and costs in the amount of $31.50 (for photocopies) pursuant to

18   28 U.S.C. § 1920; 31 U.S.C. § 1304(a), shall:

19          1.     Be awarded to Plaintiff pursuant to Astrue v. Ratliff, 560 U.S. 586; 130 S. Ct.
                   2521 (2010) and delivered via check to Plaintiff’s counsel, Elie Halpern, at his
20                 office at Halpern Olivares PLLC, 2102 Carriage Drive SW, Building E102,
                   Olympia, WA 98502; however,
21
            2.     If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees,
22                 expenses, and costs are not subject to any offset allowed under the Department of
                   the Treasury’s Offset Program, then the check for EAJA fees, expenses, and costs
23                 shall be made payable to Plaintiff’s attorney, Elie Halpern, and delivered via

24

25
     ORDER FOR EAJA FEES, COSTS, AND EXPENSES - 1
 1               check to Mr. Halpern’s office at Halpern Olivares PLLC, 2102 Carriage Drive
                 SW, Building E102, Olympia, WA 98502.
 2
           DATED this 10th day of May, 2019.
 3

 4

 5
                                                    A
                                                    BRIAN A. TSUCHIDA
                                                    Chief United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER FOR EAJA FEES, COSTS, AND EXPENSES - 2
